Huston, J.
dissenting. — In most of the cases in which there has been a difference of opinion in this court, that difference has arisen from the different view of the facts taken by different Judges. I shall in this case state the facts which appear on this record, in the order of time in which they occurred. It was agreed, as well as proved, that the land in question was the property of William Hamilton, though he had taken a warrant in the name of Daniel, his oldest son; that William lived and died, some time before 1787, in possession; he died intestate, leaving three sons and five daughters, viz; Daniel, David, and John (one of the plaintiffs), Mrs Wylie, Mrs M’Donough, Mrs Scott, Mrs Bolton (one of the plaintiffs), and Mrs Barr. At the time of his death, the oldest son had two shares. It would seem there was also a Virginia entry, and that somehow Daniel had a right to this. Daniel and David, by an article of agreement, which is found reeited in a declaration filed in a suit by David against Daniel in 1794, agreed as follows:—
“Whereas, by certain articles of agreement, made at Washington, in the county aforesaid, on the first day of February, in the year of our Lord one thousand seven hundred and eighty-seven, between the said Daniel of the one part, and the said David of the other part, the said David and the said Daniel did covenant and agree with each other in manner and form following, to wit: — ■ The said Daniel and Mary his wife, on their part having included a certain 183J acres of land, the property of the heirs of William Hamilton, deceased, situated on the north-eastern side of the road leading from Devor’s Ferry to Washington town, and a line run by Benjamin White in our actual survey, together with 114 of our own, lying on the south-eastern side of said road and line, the same being surveyed on a Virginia entry obtained from and in the name of Henry Sawings, do hereby oblige ourselves to take a Patent from the Land Office of Pennsylvania for the same — and make áeals, and deliver unto the said David Hamilton, in behalf of himself and the other heirs, and do hereby quit all claim to any part or parcel thereof (of the said William Hamilton), a lawful deed of conveyance of the said 183J acres, with its proper description and appurtenances, as soon as may be convenient for a clerk to draw the writing after the said patent is obtained; and the said David, on his part, doth hereby obligate himself to clear the said Daniel of all accounts from or belonging to the estate, to pay or cause to be paid unto the said Daniel his true proportion, to be paid as soon as said Daniel pays his, according to the number -of acres in the draft, and all fees, purchase money, and expenses, which have or may accrue till patent is obtained and conveyance made.”
*301We next find, on the 1st of May 1787, what is called a record of the Orphans’ Court, as follows: — At an Orphans’ Court held at Washington, in the county of Washington, on the first day of May, A. D. 1787, before Daniel Leet, John Worth, and Thomas Scott, Esquires, Justices of the same court, &c. The court do appoint Hugh Scott, Patrick M’Cullough, and James Innis, to appraise the land, late the estate of William Hamilton, deceased, to such of the family as may appear to be entitled to it. The said appraisers report that the premises above-mentioned is worth £206 Pennsylvania — and Daniel Hamilton, heir at law, resigned his right of redemption to the said premises, and David Hamilton, the second son, accepts the same at the appraisement. And now, to wit: second of May 1787, before John Hoge, John Worth, and Thomas Scott, Esqs., and Justices of the Orphans’ Court, on account in favour of the said David for sundry improvements made on the said premises, and other expenses, amounting to £38 3s. 8d., allowed him out of the £206 by the court and certificate, &c., pr.
We have next the full record of an action of covenant, to March 1794, David Hamilton v. Daniel Hamilton; breach in narr. is not making a deed. We see by the recital in the deed from David to Joseph, that Daniel made a deed 29th of September 1796, and the record shows a judgment for costs early in October 1796, in the action of covenant. Neither the original articles above dated 1st of February 1787, nor this deed of 1796, were produced; we don’t know if searched for; we have only the recitals of them as above stated.
The judge states — I suppose, from testimony not on our paper book, that David lived on the land from 1787 until his sale in 1839, and the defendant, who purchased from him, ever since; that the sisters of David Hamilton lived with him until they respectively married; Mrs Barr was the last, and she left forty years ago, and since then no child of William Hamilton’s, except David, has occupied or lived on the land.
This ejectment was brought to September Term 1840, and tried at February Term 1841 — a commission issued to Kentucky to take depositions, and the testimony of Septimus Hamilton was taken, of which the only part alleged to be material and put on our paper book, is as follows:—
“ I had a conversation between David Bolton’s house and David Hamilton’s, about the 10th of August 1833, while helping them to load rock. David Hamilton stated that he had lived on the land, and intended to do so as long as he lived, but said the title was not in him but his father, William Hamilton; but as he had defended it in a long lawsuit, he considered himself entitled to it as long as he lived, and said it was but little difference to him who got it after he was dead, as he had no family; and then stated that Daniel Hamilton had received his share allotted to him before he *302left Pennsylvania. That he had settled with M’Donough for his part some years before; he also stated one other legatee had no interest, as he had assigned his right to him. Whether it was Hugh Wylie or Robert Barr, I can’t now say, but it was one or the other of them; he also stated that his mother lived with him several years, and that after she left him, he had to pay her $20 a year as long as she lived; he also stated that John Hamilton, David Bolton, and one other of the heirs, had an interest in the land, naming the other, but I can’t recollect who the other was— it was either Hugh Wylie or Robert Barr. He also stated that John Hamilton left Pennsylvania when very young, and had never called for anything.”
There is no one thing which would produce more extensive injustice than deciding cases which originated before 1790, when a legal character first came on the bench of the Common Pleas, by the forms and practice since introduced — I mean deciding them on what now appears in the office of the clerk of the court, or on any record. Before that time, the justices of the peace were the presiding judges, and another justice, prothonotary or clerk of the Orphans’ Court — all equally ignorant of forms, and equally ignorant of the necessity of every thing appearing on the record. As I was admitted to the bar in 1794, I can’t speak of the practice before that time from my own knowledge, except so far as I have examined the records of transactions in previous times. I was concerned in Selin v. Snyder, and can say, that in Northumberland county, until after 1787, nothing remained to show what was done in the Orphans’ Court, but detached papers or short entries on the minutes of the clerk of the court — there was nothing like a regular Orphans’ Court docket, and no one proceeding in which could be found evidence of what is now required in some counties. I say some counties, for in many I know the records of that court are lamentably defective up to this time.
In Walton v. Willis, (1 Dall. 351), which first came before the court in 1778, M’Kean, Chief Justice, first suggested the propriety of a child, who took an estate at the appraised value, entering into recognizance to pay to the other heirs their proportions of the valuation. It would then be absurd to object to the want of recognizances in this case: such a thing had then never been thought of. If bonds were given in any case, for any debt, 54 years ago, and then paid, the man who would expect these bonds to be in existence, so that they could be produced now, cancelled, knows little of the usage among farmers and mechanics in former times, or even at this time. In nine cases out of ten, a bond or note, as soon as it is paid and lifted, is burned; and in all cases, after 20, or 30, or 40 years, is destroyed as totally useless.
The Act of 1764 (3 Smith’s Laws 159) says, when lands-cannot be divided, the Orphans’ Court shall order the whole to the eldest son, or if he will not accept, to the others successively, *303he or they paying to the other children their proportional parts of the valuation; or giving security for the purpart thereof in some reasonable time, as the Orphans’ Court shall direct; and the person or persons to whom payment or satisfaction shall be so made for their respective parts, shall be for ever barred of all right, title, or demand, to or out of the intestate’s lands and tenements aforesaid. The judge threw out of view the proceedings in the Orphans’ Court. I think them material and conclusive: and it has been more than once said by this court, if they see a plaintiff cannot recover, they will not send a case to be tried again.
The objections which were made to what appears to have been done in the Orphans’ Court, were all taken in Walton v. Willis, (1 Dall. 351). In that case, it was argued that Willis never paid the heirs or gave bond; but the case was heard in the Supreme Court in five years from the intestate’s death, and during that time had been in contest. There had been no sale to a third person — no lapse of 57 years from decree of Orphans’ Court.
If bonds had been given by David, they would be presumed to have been paid, though they were produced by the heirs. If recognizances, and still open, they would have been presumed to have been satisfied. The heirs in those days took bonds or notes. The court never saw or heard of them, or adjudged them sufficient. I venture to say nothing of the kind will be found in that county before 1788. If the heirs, or their guardians, were satisfied, it was all that was done. The decree of the Orphans’ Court vested the estate in David; and at this length of time it would be, and must be taken that the other heirs were paid or satisfied.
Let us examine this case: The valuation was £206; from which was to be deducted £38, leaving £168. Daniel had then two shares, which made nine parts — each £18 15s.; but if the widow’s third was deducted, the share due each was £12 10s. The sisters all lived with David until married. The clothing for a few years — a horse, or a bed and bedding — a cow, a few sheep, a little furniture — any or a part of these would pay off a sister. Who ever heard of five men, to whose wives money was due, waiting all of them more than 40 years and never asking for it ?
I know there was a time when proceedings in the Orphans’ Court were examined into in ejectments; but that time seemed before this case to have passed over. Messinger v. Kintner, (4 Binn. 97), is the last case in which they were reversed in that way; and every time that case has been mentioned since, an apology for it has been attempted. Ever since the Act of 1713, the Orphans’ Court has been a court of record, and one having exclusive jurisdiction in cases like this; and if any point is settled, it is, that what is done by a court of competent jurisdiction within its powers, is conclusive on every other court, except on appeal or writ of error (see 11 Serg. éf Rawle 429, and the following pages of that case). For a statement of the practice of *304Orphans’ Courts, and the consequence of deciding that everything must now be found as it ought to have been, see 11 Serg. & Rawle 431, and 7 Serg. & Rawle 166. A sale, of which no return could be found, was held good, (1 Yeates 118), when M’Kean, and Ship-pen, and Yeates, were on the bench; the youngest of whom had then had more than 30 years’ experience, and all of whom were most profound lawyers.
The case referred to in 11 Serg. & Rawle was a sale by order of the Orphans’ Court; but the principles apply to a taking at the appraisement, and several of the cases there cited were of this kind. I contend, then, that after this lapse of time we must take it that the money was at once paid to the other heirs, or securities given, which have been since taken up and long ago destroyed as useless papers.
A great part of the argument in the Common Pleas and here, related to some imaginary trust, and the supposed law relating to it. It would be useless to inquire how the practice arose of a man who applied for a warrant and paid for it, yet took the warrant in the name of some third person. We find dicta as to the nature of the right of such warrantee. In Addison’s Reports we find him saying that if such warrantee conveyed to a third person who had no notice as to who paid the money, such third person would hold against the real owner. This was only a dictum, but I suppose it gave rise to this suit. I shall not stop to inquire whether in any possible case this dictum is law; nor shall I in this case enter at large into the nature of such warrantee’s title. Chief Justice M’Kean has said that such warrantee has not a scintilla of interest — not even enough to save an escheat, if the real owner died without heirs. It is safest to confine an opinion to the case before us. William Hamilton, the father, took out the warrant, had it surveyed, entered on the land, and lived and died in possession, and left his family in possession. The statute and the law and common sense then vested the whole interest in his heirs. Daniel admitted this, in his declaration in the articles of 1st of February 1787; nothing more was necessary to vest the formal as well as real title in his father’s heirs. The opinion of Judge Addison, and the fact that at the land office at that time they would not grant a patent without a deed-poll from some person of same name as the warrantee, occasioned the heirs of William Hamilton to stipulate for a deed from Daniel. The fact of Daniel stipulating that he should receive his share of the valuation money, shows that all parties understood the sense and justice of the matter, though they were perplexed by some supposed point of law. Now, whether Daniel’s articles were considered sufficient, or whether he had executed a deed before the valuation, or whether that deed was made to all the heirs by name, or to David in trust for them, made no difference. The effect was that the formal title and beneficiary interest were united, and the rights of the family *305in law and equity became precisely as they would have stood if the warrant had been in their father’s name. The appraisement and decree of the Orphans’ Court vested all the interest of all the heirs in David. But Daniel did not make his deed until after the land had been allotted to David, and it was made to him (as recited) in behalf of all the heirs of William Hamilton. At that time the interest of all the heirs was in David. The effect of this deed, then, was to vest the formal title in David for his own use. That these declarations of trust shall be construed according to the intent of the parties, and to effect the right and justice of the case, has been settled ever since Plowden v. Cartwright, (1 Burr. 282), and is found in every book. In Diermond v. Robinson, (2 Yeates 324), it was decided that a purchaser from one of the heirs stood precisely in the situation of that heir, and had all his rights and was subject to all that he was subject to. If the other children had conveyed to David while the formal title was in Daniel, and afterwards Daniel had conveyed to them, or to some person in trust for them, this title would have enured to the use of David; and the heirs could never have availed themselves of such conveyance against David.
But another point was made below, assigned for error, and insisted on here. The deed from David Hamilton recites that the land was owned by his father, William Hamilton, was appraised, and being refused by his elder brother, was awarded to him — ■ (this is proved in the cause). It then recites that Daniel, in whose name the warrant was taken, conveyed to David on the 29th of September 1796. It then goes on to refer to the action of covenant before referred to for not conveying, and that in it Daniel Hamilton confessed judgment for costs, under which judgment the said David Hamilton holds his title to the said tract of land. Now this recital, as respects this cause and the rights of the parties, is simply nonsense. The wonder is, that counsel should suppose and insist that that title, perfectly good as recited, should be totally destroyed, because the scrivener, after drawing a perfect deed, by mistake or inadvertence, inserted a sentence entirely without meaning. No court ever decided so, and I hope none ever will.
I have assumed, and endeavoured to prove, that the act of the court in allotting this land to David is, at this time and between these parties, conclusive. An Orphans’ Court is as much a court of record as the Common Pleas. In some thousand cases before, and many since 1790, judgments have been signed without a narr. filed. These would have been set aside on error brought, or on motion; but executions have issued and lands sold, and the uniform decision has been that this cannot be taken advantage of in ejectment by the defendant in the judgment against the purchaser. See Heister v. Fortner, (2 Binn. 40); and a late case Brown v. Johnson, (4 Rawle 146).
But all this is to be set aside by the parol evidence of a certain *306Septimus Hamilton, pretending to relate what he calls a conversation with David Hamilton in 1833, just fifty years after the land was decreed to David, about thirty-nine after his brother made the formal title, and more than thirty after the youngest sister had married. The first thing which strikes us is, that David was an idiot, or was answering the questions of an impertinent fellow, so as not to give him any information. 1st. David tells him he has no title — which was not true: next, that Daniel had got the share allotted to him: next, that he had paid M’Donough and one other legatee. Now this showed that he owned four shares of what the witness says David told him he had no right to: next, it shows that sums had' been allotted to the other children; and then he tells, David said that John Hamilton and Bolton owned part of the land. The jury will judge whether all this is credible, or will consider it the fabrication of a man who had not sense or honesty enough to tell a probable story.
But suppose it time. It has been decided that declarations to strangers, made before the statute has run, may be given in evidence to bar its effect. Whether such loose talk after the statute has run can be received to destroy a perfect title has not perhaps been dix’ectly decided in this court; but it has often occux-red in other states. 6 Johns. 21. Disclaimer by parol of title not admissible. 7 Johns. 188. A disclaimer not made to or in presence of the other party is inadmissible. And in another case, Spencer, Justice, says, where a person has shown a good title to permit this to be destroyed by pai’ol px-oof would be breaking on the Statute of Frauds in the most essential manner.
We will not permit it against a deed: can we against a record and a deed ? But an ejectment will not lie, at all events against a purchaser, after fifty-seven years’ acquiescence in a decree of the Orphans’ Court. There was a time when an ejectment was brought to recover a legacy charged on land. That is over since Brown v. Furer and Gause v. Wiley, (4 Serg. & Rawle).
I am not aware that an ejectment was ever brought to recover a portion from the heir to whom land was allotted by the Ox-phans’ Court after appi’aisement. It has been brought in Messinger v. Kintner and Fogelsonger v. Somerville, to set aside the whole proceedings as void or fraudulent; but I would suppose that now the only remedy is by appeal. At all events it cannot lie after an acquiescence so long as in this case, and against an innocent purchaser.
I am further of opinion the statute was a bar if even the plaintiffs once had right. Lord Mansfield says an ouster ought to be presumed after thirty-six years’ quiet possession by one tenant in common. In Vandick v. Vanbrunn, (1 Caines 83), it was held, that after fifty years the possession of one tenant in common of the whole must be considered adverse, and that a deed by the other is void, as being by a person out of possession; and that the *307purchaser under such deed is a trespasser if he enters. In Frederick v. Gray, (10 Serg. & Rawle 218), and in Brown v. M’Coy, a note of which from the record I send herewith,* this court held twenty-two years’ sole and exclusive possession by one tenant in common, gave title. The statute came in and was intended to put an end to presumption. Abandonment is vague; it may be found, after a very short period, supported by unequivocal acts and declarations. The statute is a certain rule, applicable to all cases; it is therefore fair; it leaves nothing to conjecture or prejudice; and the time is long enough.
*308The general rule is that a man showing a title, that he entered and held according to it, though that title be defective, twenty-one years’ possession under it makes it valid. If there be exceptions to the rule, they arise from facts; facts and inferences from facts are for the jury. Could any jury find from the facts and documents in this case, that either David or his sisters and brothers held, or any of them thought they held, as if there had been no proceeding in the Orphans’ Court ?
I should not have written this opinion, though differing from the majority of the court, if I had not been entirely convinced that the matters contended for by the plaintiff in this cause will unsettle the title of all estates valued and allotted to one of the heirs. If fifty-seven years will not admit and require all presumptions in favour of a title, no length of time will do so ; and the longer the time the greater the probability that receipts, that loose papers in the office, that all which would show a good title, will have been lost.
Judgment reversed, and a venire de novo awarded.

 Brown v. M’Coy. In the Common Pleas of Mifflin county. There were two questions. Plaintiff alleged and had proved positively an agreement about 1791, that T. Brown, father of plaintiff, and uncle of defendant, showed the vacant land to old P. M’Coy, who moved on to it and made improvements, and lived on it till 1802-3, when he died. The plaintiff proved that T. Brown took out and paid for the warrant in the name of P. M’Coy, and superintended and paid for the survey; and that he was to have half of the tract. This suit was brought in 1825. After submitting to the jury the evidence of plaintiff’s ownership of one-half, the court said, “If you believe he did own one-half, the second question presents itself. Where two men own a tract of land, and one of them takes possession in the name of and for the use of both, admitting the other’s right, the possession is the possession of both, until he denies the right of that other, drives him off, or refuses him any share of the profits ; or where there is no proof of actual driving off, or denying his title, or refusing him a share of the profits, until such length of time has elapsed as that a jury may and ought to presume a sale or release to the one in possession, or that he had denied the other’s right and deprived him of all benefit from it. The precise, shortest time at which a jury ought to presume a conveyance by the one, or an ouster and dispossession by the other, does not seem to be settled ; perhaps must depend in some degree on circumstances. This applies more properly where both tenants in common continue in life. In this case, about twenty-three years before this suit was brought, M’Coy died. If he was a tenant in common with Thomas Brown, so, ordinarily, would his family continuing in possession be. -But if they never heard of any claim but that of their deceased father, and the title appeared to be all in him, if they entered, or continued as sole owners, and claiming the whole, though in truth they might^not have had right to the whole, if they cleared, built, and leased, and received the rents, in the neighbourhood of Thomas Brown, for more than twenty-one years, the law bars the claim of Thomas Brown.
The Statute of Limitations was not made to protect valid and undisputed titles, but to quiet ancient continued possession under claim of right. It may be, nay, is necessary, if you think Brown ever had right to half, to inquire how the heirs of M’Coy entered on and possessed this land; if as only owning one-half and not denying Brown’s right, the statute does not protect them without some evidence of their dispossessing Brown or denying his right. But if they entered as owners of the whole, believed themselves to be so, improved and expended money under this idea, and Brown permitted this to continue so for twenty-one years, the law bars his recovery, even if you believe Brown had once a good right to half the land. It will not do to let the statute run, and then evade it by saying, at the trial, and never before, that the man who owned it was actuated by pity, and this, too, said now by J. Brown who had purchased a right which had lain dormant for twenty-three years before he purchased, and who knew this when he purchased.”
This opinion was reviewed by the Supreme Court upon a writ of error, and the judgment was affirmed about the year 1827.